DETAILED ACTION
This final office action is in response to applicant’s amendments filed on 08/30/2021 for response of office action mailed on 05/28/2021. Claims 1, 3, 4, 6, 9, 10, 13, 17 18 and 20 are currently amended. Claims 2, 5, 7, 8, 11, 14-16 are cancelled. Claims 21-26 are added. Claims 1, 3-4, 6, 9-10, 12-13, and 17-26 are being examined and pending.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim  19 and 20 are objected because of the following informalities:
In line 1 of claim 19, examiner suggests to replace “the interacting device of claim 18” with - - the system of claim 18 - -. 
In line 1 of claim 20, examiner suggests to replace “the interacting device of claim 18” with - - the system of claim 18 - -.  

Response to Arguments
Applicant’s amendments on claim 20, filed on 08/30/2021, with respect to claim objection has been considered, the claim objection has been withdrawn.
Applicant cancelled claim 5, 6, and 14, filed on 08/30/2021, therefore the rejection under 35 U.S.C 112 (indefinite) have been withdrawn.
Applicant’s amendments on claim 1, 10 and 18, filed on 08/30/2021, with respect to rejection under 35 U.S.C 103 have been fully considered.
Regarding argument on claim 1 on page 8-9, claim 1 is amended with new limitation, f) receiving, by the computer, a request to verify the first interaction between the user and the interacting entity from an inquiring entity device; and g) providing, by the computer, a verification result indicating that the first interaction between the user and the interacting entity occurred, and wherein the method further comprises: determining, the first hash based on the request to verify the first interaction; determining, the hash tree using the first hash, and the hashes of the other interaction data for the other interactions by other users; querying the mapping table to determine interaction identifiers of the hashes of the other interaction data of the other users; determining, the root hash; comparing, by the computer, the root hash to a corresponding root hash on the public blockchain; and providing the verification result in step g) based upon the comparison.  Claim 10 and 18 although are different, amended with similar limitations. The applicant’s amendments to claim 1 necessitated the new grounds of rejection presented in this office action. Hence, applicant’s arguments with respect to rejections of claim 1, 10 and 18 along with dependent claims have been considered but are moot in view of the new grounds of rejection. New prior art, Truu et al. US20170033932, is introduced.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3, 4, 6, 9, 10, 12-13, and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “root hash” 5 times,  but “the root hash” in line 23 & 24 could be different from the root hash in step d) & e) and “a corresponding root hash” in line 24 is the same root hash as the one in step d) & e). Therefore there is lack of antecedent for “the root hash” in line 23 & 24 and “a corresponding root hash” in line 24. 
Claims 10 and 18 have similar limitation as claim 1, therefore claim 10 and 18 are rejected for carrying the same deficiencies of claim 1 as well.
Claim 3, 4, 6, 9, 21-26, 12, 13, 17, 19-26 are rejected for carrying the same deficiencies of claim 1, 10 and 18 as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1, 3-4, 9-10, 12-13, 17-19 and 21-26 areed under 35 U.S.C. 103 as being unpatentable over Truu et al. )US20170033932, hereinafter Truu) in view of Davis (US20170344987). 
Regarding claim 1 and 10,  6Truu teaches a method comprising a) receiving, first interaction data for a first interaction 3between a user and an interacting entity, or a first hash of the first interaction data (Truu: Para. 0020: As FIG. 1 shows functionally and FIG. 8 shows in terms of hardware, a gateway in the layer 3000 will typically be a computer system such as a server with which one or more of the clients communicates, over a network or dedicated line, so as to receive requests for registration of each digital record that a client submits; Para. 0048: Assume as before that the “X-marked” nodes are the sibling hash values for the digital record corresponding to the request REQ from client 2010-1), by a computer comprising a mapping module including a mapping table (Truu:  Para. 0042: Applying the same transformation function 2016 to the candidate digital record and recomputing upward using the corresponding data signature 8000, (examiner note: mapping between digital record and data signature); Para. 0038: Since a data signature is unique to the digital record that led to it, the procedure for returning a signature vector for each input digital record 2012 for client 2010-1 is preferably duplicated for all digital input records received in the time interval over which values were accumulated for the computation of node value 5001); b) determining, by the computer, an interaction identifier associated with the 5first interaction data or the first hash of the first interaction data (Truu: Para. 0024: In FIG. 2, the various clients are represented as 2010-1, . . . , 2010-n; gateways are represented as 3010-1, 3010-2, . . . , 3010-m; and two (by way of example only) aggregators are shown as 4010-1, 4010-k; Para. 0025: each client system that wishes to use the verification infrastructure is loaded with a software package or internal system routines for convenient or even automatic communication and submission “upwards” of digital information. The software package may include some application program interface (API) 2014 that transforms submitted digital records into a proper form for processing. A digital record 2012 created, selected, or otherwise input in any way is then submitted by way of the API 2014 to a software module 2016 that uses the digital data from the record 2012 as at least one argument in a transformation function such as a hash function; Para. 0029: The data structure of a binary hash tree is illustrated within the gateway 3010-2. Each of the lowest level nodes will correspond to the transformed dataset 2018 submitted as a request from a client, along with any other parameters or data used in any given implementation to form a request); c) storing, by the computer, the first hash of the first interaction data in a 7database (Truu: Para. 0029: The data structure of a binary hash tree is illustrated within the gateway 3010-2. Each of the lowest level nodes will correspond to the transformed dataset 2018 submitted as a request from a client; Para. 0034: if one traverses the various tree paths upward from the value 2018 in the client 2010-1); d) determining, by the computer, a root hash of a hash tree, the hash tree 9including the hash of the first interaction data and hashes of other interaction data of 10other interactions by other users (Truu: Para. 0031: the core 5000 is maintained and controlled by the overall system administrator. Within the core, a hash tree data structure is computed using the root hash values of each aggregator as lowest level inputs. In effect, the hash computations and structure within the core form an aggregation of aggregation values. The core will therefore compute a single current uppermost core hash value at the respective tree node 5001 at each calendar time interval t0, t1, . . . , tn; Para. 0032: Note that the uppermost tree node 5001 represents the root node of the entire tree structure of nodes junior to it); e) providing, by the computer, the root hash of the hash tree to a public 12blockchain (Truu: Para. 0064: In the embodiments shown in FIGS. 4 and 5, the calendar values during a calendar period are combined in the Merkle to produce a composite value that may be published in some unalterable medium. FIGS. 9 and 10 illustrate an embodiment in which the “medium” is a data structure that can be widely witnessed, and, as such, practically impossible to tamper with without detection. One such data structure is known as a “blockchain” 9000); f) receiving, by the computer, a request to verify the first interaction between the user and the interacting entity from an inquiring entity device (Truu: Para. 0036:  the same client 2010-1 that originally submitted the verification request for the digital record 2012; Para. 0042: some entity later wishes to verify that a digital record in question—a “candidate digital record”—is an identical copy of digital record 2012; Para. 0043: The government would then be able to audit the company's records and verify the authenticity of any given digital record by recomputing up to the proper calendar value, which the government will have stored; Para. 0045: whenever a client submits an authentication registration request); and g) providing, by the computer, a verification result indicating that the first interaction between the user and the interacting entity occurred (Truu: Para. 0044: as long as the highest level system administrator trusts its ability to securely store calendars, it could be satisfied that a candidate digital record is authentic if recomputation leads to the appropriate stored calendar value. In a sense, it would be the system administrator itself in such cases that is looking for proof of the authenticity of candidate digital records as opposed to clients or other third-party entities; Para. 0047: using the data signature vector and the calendar values (which are advantageously stored in each of the aggregators), one can then recompute hash values upward from any digital input record all the way to the published value. If the digital input record used in such recomputation leads to a match with the published value, then one can be certain to within the degree of certainty of the hash functions themselves that the digital input record being tested is identical to the one that originally received the corresponding signature vector; Para. 0036: given this information, even a third-party would be able to perform the recomputation and compare with the node value 5001 and thereby either to authenticate any given representation of what is supposed to be digital record 2012, or to detect any difference), and wherein the method further comprises: determining, the first hash based on the request to verify the first interaction (Truu: Para. 0042: Applying the same transformation function 2016 to the candidate digital record); determining, the hash tree using the first hash, and the hashes of the other interaction data for the other interactions by other users; querying the mapping table to determine interaction identifiers of the hashes of the other interaction data of the other users (Truu: Para. 0034: it is possible to compute every value upward in the tree structures all the way to the most current uppermost core value 5001 given the values in the X-marked tree nodes (the siblings of the nodes in the direct recomputation path) and a knowledge of the hash functions applied at each successive parent node. In short, if a signature is associated with the digital record 2012 that includes all of the “X marked” values, and assuming predetermined hash functions (which may of course be the same or different functions), then re-computation of the hash values upward through all of the tree structures will yield the same value as in the current calendar value, but only if the starting input value representing the original digital record is in fact identical in every respect to the original; Para. 0037: In FIG. 3, the sibling hash values needed for recomputation are numbered 0-9. If nodes are created in time order, and if order is important in the chosen hash function, then whether a sibling at each level is to the “right” or “left” in the hash structure will be relevant. In the example shown in FIG. 3, not only the value but also the order (0: from left, 1: from right) is indicated in the vector ({sibling values 0-9}, {order bits}, {other}) returned along with any other chosen information as the data signature 8000; Para. 0038: Since a data signature is unique to the digital record that led to it, the procedure for returning a signature vector for each input digital record 2012 for client 2010-1 is preferably duplicated for all digital input records received in the time interval over which values were accumulated for the computation of node value 5001; Para. 0042: recomputing upward using the corresponding data signature 8000, the entity should compute to the exact same calendar value that resulted from the original digital record's registration request); determining, the root hash (Truu: Para. 0034: if one traverses the various tree paths upward from the value 2018 in the client 2010-1, it is possible to compute every value upward in the tree structures all the way to the most current uppermost core value 5001 given the values in the X-marked tree nodes (the siblings of the nodes in the direct recomputation path) and a knowledge of the hash functions applied at each successive parent node; Para. 0038: Since a data signature is unique to the digital record that led to it, the procedure for returning a signature vector for each input digital record 2012 for client 2010-1 is preferably duplicated for all digital input records received in the time interval over which values were accumulated for the computation of node value 5001); comparing, by the computer, the root hash to a corresponding root hash on the public blockchain (Truu: Para. 0047: using the data signature vector and the calendar values (which are advantageously stored in each of the aggregators), one can then recompute hash values upward from any digital input record all the way to the published value. If the digital input record used in such recomputation leads to a match with the published value, then one can be certain to within the degree of certainty of the hash functions themselves that the digital input record being tested is identical to the one that originally received the corresponding signature vector); providing the verification result in step g) based upon the comparison (Truu: Para. 0044: as long as the highest level system administrator trusts its ability to securely store calendars, it could be satisfied that a candidate digital record is authentic if recomputation leads to the appropriate stored calendar value. In a sense, it would be the system administrator itself in such cases that is looking for proof of the authenticity of candidate digital records as opposed to clients or other third-party entities; Para. 0047: using the data signature vector and the calendar values (which are advantageously stored in each of the aggregators), one can then recompute hash values upward from any digital input record all the way to the published value. If the digital input record used in such recomputation leads to a match with the published value, then one can be certain to within the degree of certainty of the hash functions themselves that the digital input record being tested is identical to the one that originally received the corresponding signature vector; Para. 0036: given this information, even a third-party would be able to perform the recomputation and compare with the node value 5001 and thereby either to authenticate any given representation of what is supposed to be digital record 2012, or to detect any difference). 
Yet, Truu does not teach c) storing, by the computer, the first hash of the first interaction data in a 7database along with the interaction identifier. 
 If a new transaction message is received, then, in step 306, the hashing module 212 of the auditing node 102 may generate a transaction reference for the transaction, if applicable, and the querying module 210 of the auditing node 102 may execute queries to store the transaction reference in the list of unconfirmed transactions for the corresponding slot and store the transaction value for later inclusion into a block; Para. 0029: when the transaction value is a transaction record that includes a number of data values, the transaction record may be hashed by the auditing node 102 via one or more predetermined hashing algorithms to obtain the corresponding transaction reference value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Truu to include storing, by the computer, the first hash of the first interaction data in a 7database along with the interaction identifier as disclosed by Davis. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently verify new blocks on blockchain as suggested by Davis (Davis: Para. 0001). 
Regarding claim 3 and 12, combination of Truu and Davis teaches the method of claim 1. In addition, Truu further teaches wherein the request to verify includes the first 2interaction data (Truu: Para. 0036: it is not even necessary for recomputation to take place within the same client 2010-1 that originally submitted the verification request for the digital record 2012. All that is necessary is the vector containing the “sibling” tree values at each level, as well as knowledge of which hash functions are used to compute each parent node; Para. 0042: some entity later wishes to verify that a digital record in question—a “candidate digital record”—is an identical copy of digital record 2012).
Regarding claim 4 and 13, combination of Truu and Davis teaches the method of claim 1. In addition, Truu further teaches wherein the request to verify includes the hash of 2the first interaction data (Truu: Para. 0029: The data structure of a binary hash tree is illustrated within the gateway 3010-2. Each of the lowest level nodes will correspond to the transformed dataset 2018 submitted as a request from a client, along with any other parameters or data used in any given implementation to form a request; Para. 0042: Applying the same transformation function 2016 to the candidate digital record). 
Regarding claim 6, combination of Truu and Davis teaches the method of claim 1. In addition, the combination further teaches wherein steps a) through g) are performed in order (examiner note: refer to mapping for claim 1, which shows the step a) to step g) are performed in order).  
Regarding claim 9 and 17, combination of Truu and Davis teaches the method of claim 1. In addition, Truu further teaches wherein determining the root hash comprises inputting the first hash and the hashes of other interaction data for other interactions by other users into a hashing algorithm according to an order specified by the mapping table (Truu: Para. 0037: In FIG. 3, the sibling hash values needed for recomputation are numbered 0-9. If nodes are created in time order, and if order is important in the chosen hash function, then whether a sibling at each level is to the “right” or “left” in the hash structure will be relevant. In the example shown in FIG. 3, not only the value but also the order (0: from left, 1: from right) is indicated in the vector ({sibling values 0-9}, {order bits}, {other}) returned along with any other chosen information as the data signature 8000. At this point, one may see one advantage of using a binary hash tree structure: at each level, there will be only one sibling value needed for upward recomputation; Para. 0042: Applying the same transformation function 2016 to the candidate digital record and recomputing upward using the corresponding data signature 8000, the entity should compute to the exact same calendar value that resulted from the original digital record's registration request). 
 Regarding claim 18, Truu teaches a system comprising an interacting device for interacting with a user device, comprising: a first processor; a network interface coupled to the first processor; and a first non-transitory computer readable medium coupled to the first processor, the computer readable As FIG. 1 shows functionally and FIG. 8 shows in terms of hardware, a gateway in the layer 3000 will typically be a computer system such as a server with which one or more of the clients communicates, over a network or dedicated line, so as to receive requests for registration of each digital record that a client submits; Para. 0033: the various computational and administrative modules within clients, gateways, aggregators and the core itself comprise computer-executable instructions that may be provided, stored, loaded and executed from any known computer-readable storage medium, including downloading the code over a network into memory or other storage units, on physical media such as CD-ROM or other disks, on optical or magnetic storage media, on flash or other RAM-based memory devices), the method comprising receiving, from the user device of a user, interaction data (Truu: Para. 0020: As FIG. 1 shows functionally and FIG. 8 shows in terms of hardware, a gateway in the layer 3000 will typically be a computer system such as a server with which one or more of the clients communicates, over a network or dedicated line, so as to receive requests for registration of each digital record that a client submits; Para. 0048: Assume as before that the “X-marked” nodes are the sibling hash values for the digital record corresponding to the request REQ from client 2010-1); generating a hash of the interaction data (Truu: Para. 0025: each client system that wishes to use the verification infrastructure is loaded with a software package or internal system routines for convenient or even automatic communication and submission “upwards” of digital information. The software package may include some application program interface (API) 2014 that transforms submitted digital records into a proper form for processing. A digital record 2012 created, selected, or otherwise input in any way is then submitted by way of the API 2014 to a software module 2016 that uses the digital data from the record 2012 as at least one argument in a transformation function such as a hash function; Para. 0029: The data structure of a binary hash tree is illustrated within the gateway 3010-2. Each of the lowest level nodes will correspond to the transformed dataset 2018 submitted as a request from a client, along with any other parameters or data used in any given implementation to form a request); sending, to a server computer, a request to generate a record, the request comprising the interaction data or hash of the interaction data (Truu: Para. 0020: a gateway in the layer 3000 will typically be a computer system such as a server with which one or more of the clients communicates, over a network or dedicated line, so as to receive requests for registration of each digital record that a client submits; Para. 0027: A software module 2020 is preferably included to transmit the output of the transformation 2016 to higher layers of the infrastructure as a request (REQ), along with any other parameters and data necessary to communicate with a gateway and initiate the registration request);  wherein the interaction data or hash of the interaction data is stored, by the server computer, in a database before providing a root hash of a hash tree to a public blockchain, the hash tree including the hash of the interaction data and hashes of other interaction data of other interactions by other users (Truu: Para. 0029: The data structure of a binary hash tree is illustrated within the gateway 3010-2. Each of the lowest level nodes will correspond to the transformed dataset 2018 submitted as a request from a client… As illustrated, the values represented by each pair of nodes in the data structure form inputs to a parent node, which then computes a combined output value, for example, as a hash of the two input values from its “children” nodes. Each thus combined output/hash value is then submitted as one of two inputs to a “grandparent” node, which in turn computes a combined output/hash value for these two inputs, and so on, until a single combined output/hash value is computed for the top node in the gateway; Para. 0031: Within the core, a hash tree data structure is computed using the root hash values of each aggregator as lowest level inputs. In effect, the hash computations and structure within the core form an aggregation of aggregation values. The core will therefore compute a single current uppermost core hash value at the respective tree node 5001 at each calendar time interval t0, t1, . . . , tn; Para. 0034: if one traverses the various tree paths upward from the value 2018 in the client 2010-1, it is possible to compute every value upward in the tree structures all the way to the most current uppermost core value 5001 given the values in the X-marked tree nodes); and an inquiring device comprising; a second processor; and a second non-transitory computer readable medium comprising code for instructing the second processor to implement operations (Truu: Para. 0022: government entities might prefer to implement and benefit from the advantages of the infrastructure using only their own dedicated systems; Para. 0033: As system designers will understand, the various computational and administrative modules within clients, gateways, aggregators and the core itself comprise computer-executable instructions that may be provided, stored, loaded and executed from any known computer-readable storage medium, including downloading the code over a network into memory or other storage units, on physical media such as CD-ROM or other disks, on optical or magnetic storage media, on flash or other RAM-based memory devices) comprising providing a request to verify the interaction between the user and an interacting entity to the server computer (Truu: Para. 0042: some entity later wishes to verify that a digital record in question—a “candidate digital record”—is an identical copy of digital record 2012; Para. 0043: The government would then be able to audit the company's records and verify the authenticity of any given digital record by recomputing up to the proper calendar value, which the government will have stored; Para. 0045: whenever a client submits an authentication registration request); wherein the server computer is programmed to determine, the hash based on the request to verify the interaction (Truu: Para. 0042: Applying the same transformation function 2016 to the candidate digital record); determine the hash tree using the hash, and the hashes of the other interaction data for other interactions by other users; query a mapping table to determine interaction identifiers of the hashes of the other interaction data of the other users (Truu: Para. 0034: it is possible to compute every value upward in the tree structures all the way to the most current uppermost core value 5001 given the values in the X-marked tree nodes (the siblings of the nodes in the direct recomputation path) and a knowledge of the hash functions applied at each successive parent node. In short, if a signature is associated with the digital record 2012 that includes all of the “X marked” values, and assuming predetermined hash functions (which may of course be the same or different functions), then re-computation of the hash values upward through all of the tree structures will yield the same value as in the current calendar value, but only if the starting input value representing the original digital record is in fact identical in every respect to the original; Para. 0037: In FIG. 3, the sibling hash values needed for recomputation are numbered 0-9. If nodes are created in time order, and if order is important in the chosen hash function, then whether a sibling at each level is to the “right” or “left” in the hash structure will be relevant. In the example shown in FIG. 3, not only the value but also the order (0: from left, 1: from right) is indicated in the vector ({sibling values 0-9}, {order bits}, {other}) returned along with any other chosen information as the data signature 8000; Para. 0038: Since a data signature is unique to the digital record that led to it, the procedure for returning a signature vector for each input digital record 2012 for client 2010-1 is preferably duplicated for all digital input records received in the time interval over which values were accumulated for the computation of node value 5001; Para. 0042: recomputing upward using the corresponding data signature 8000, the entity should compute to the exact same calendar value that resulted from the original digital record's registration request); determine the root hash (Truu: Para. 0034: if one traverses the various tree paths upward from the value 2018 in the client 2010-1, it is possible to compute every value upward in the tree structures all the way to the most current uppermost core value 5001 given the values in the X-marked tree nodes (the siblings of the nodes in the direct recomputation path) and a knowledge of the hash functions applied at each successive parent node); compare the root hash to a corresponding root hash on the public blockchain (Truu: Para. 0047: using the data signature vector and the calendar values (which are advantageously stored in each of the aggregators), one can then recompute hash values upward from any digital input record all the way to the published value. If the digital input record used in such recomputation leads to a match with the published value, then one can be certain to within the degree of certainty of the hash functions themselves that the digital input record being tested is identical to the one that originally received the corresponding signature vector); provide a verification result based upon the comparison (Truu: Para. 0044: as long as the highest level system administrator trusts its ability to securely store calendars, it could be satisfied that a candidate digital record is authentic if recomputation leads to the appropriate stored calendar value. In a sense, it would be the system administrator itself in such cases that is looking for proof of the authenticity of candidate digital records as opposed to clients or other third-party entities; Para. 0047: using the data signature vector and the calendar values (which are advantageously stored in each of the aggregators), one can then recompute hash values upward from any digital input record all the way to the published value. If the digital input record used in such recomputation leads to a match with the published value, then one can be certain to within the degree of certainty of the hash functions themselves that the digital input record being tested is identical to the one that originally received the corresponding signature vector; Para. 0036: given this information, even a third-party would be able to perform the recomputation and compare with the node value 5001 and thereby either to authenticate any given representation of what is supposed to be digital record 2012, or to detect any difference).
Yet, Truu does not explicitly teach receiving, from the server computer, a response confirming the recordation of the interaction data or hash of the interaction data and receiving the verification result indicating that the interaction between the user and the interacting entity occurred.
However, in the same field of endeavor, Davis teaches receiving, from the server computer, a response confirming the recordation of the interaction data or hash of the interaction data (Davis: Abstract: transmitting a confirmation message to the consensus nodes including the hashed proposed block header and digital signature; and writing a new block to the blockchain having the transaction values from the transaction messages and a header including the proposed block header) and eceiving the verification result indicating that the interaction between the user and the interacting entity occurred (Davis: Para. 0064: The verification module 220 may be configured to receive data values as input, may verify the input data values, and may output a result of the verification to another module or engine of the auditing node 102. The verification module 220 may, for example, verify data included in a confirmation message received from an auditing node 104 or consensus node 106, such as by confirmed that a block hash generated by the hashing module 212 for a block header matches the block hash included in a confirmation message received by the receiving device 202). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Truu to include receiving, from the server computer, a response confirming the recordation of the interaction data or hash of the interaction data and receiving the verification result indicating that the interaction between the user and the interacting entity occurred as disclosed by Davis. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently verify new blocks on blockchain as suggested by Davis (Davis: Para. 0001).
Regarding claim 19, combination of Truu and Davis teaches the interacting device of claim 18. In addition, Truu further teaches wherein the interacting device is a terminal (Truu: Para. 0024: FIG. 2 illustrates various data structures used in the authentication process. In FIG. 2, the various clients are represented as 2010-1, . . . , 2010-n; gateways are represented as 3010-1, 3010-2, . . . , 3010-m; and two aggregators are shown as 4010-1, 4010-k; Claim 1: a tree data structure having lowest level inputs formed as digital transformations of digital input records input by user-level entities). 
Regarding claim 21, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Davis further teaches wherein the interaction identifiers are transaction identifiers (Davis: Para. 0029: the auditing node 102 may be configured to generate reference values for each transaction value received and added to the list of unconfirmed transactions. Reference values may be a hash value or other representation of the transaction value as a single value….  when the transaction value is a transaction record that includes a number of data values, the transaction record may be hashed by the auditing node 102 via one or more predetermined hashing algorithms to obtain the corresponding transaction reference value; Para. 0070: If a new transaction message is received, then, in step 306, the hashing module 212 of the auditing node 102 may generate a transaction reference for the transaction).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include wherein the interaction identifiers are transaction identifiers as disclosed by Davis. One of ordinary skill in the art would have been motivated to make this modification in order to efficiently verify new blocks on blockchain as suggested by Davis (Davis: Para. 0001).
Regarding claim 22, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Truu further teaches wherein the inquiring entity device is operated by a governmental agency or a merchant (Truu: Para. 0043: The government would then be able to audit the company's records and verify the authenticity of any given digital record by recomputing up to the proper calendar value, which the government will have stored). 
Regarding claim 23, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Truu further teaches wherein the computer is a processing server computer (Truu: Para. 0020: As FIG. 1 shows functionally and FIG. 8 shows in terms of hardware, a gateway in the layer 3000 will typically be a computer system such as a server with which one or more of the clients communicates, over a network or dedicated line, so as to receive requests for registration of each digital record that a client submits…. a gateway may generally be any server located anywhere and configured to receive requests from clients for digital record registration
Regarding claim 24, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Davis further teaches wherein the interaction identifier is a transaction ID (Davis: Para. 0029: the auditing node 102 may be configured to generate reference values for each transaction value received and added to the list of unconfirmed transactions. Reference values may be a hash value or other representation of the transaction value as a single value….  when the transaction value is a transaction record that includes a number of data values, the transaction record may be hashed by the auditing node 102 via one or more predetermined hashing algorithms to obtain the corresponding transaction reference value; Para. 0070: If a new transaction message is received, then, in step 306, the hashing module 212 of the auditing node 102 may generate a transaction reference for the transaction). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by the combination to include the interacting device of claim 1. In addition, Davis further teaches wherein the interaction identifier is a transaction ID as disclosed by Davis.  One of ordinary skill in the art would have been motivated to make this modification in order to efficiently verify new blocks on blockchain as suggested by Davis (Davis: Para. 0001).
Regarding claim 25, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Truu further teaches wherein the first interaction is a payment transaction (Truu: Para. 0020: gateways could also be commercial systems, such that access for verification is granted only upon payment of a fee).
Regarding claim 26, combination of Truu and Davis teaches the interacting device of claim 1. In addition, Truu further teaches wherein the interacting entity is a merchant (Truu: Para. 0020: gateways could also be commercial systems, such that access for verification is granted only upon payment of a fee. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Truu in view of Davis, and further in view of Faidella et al. (US20170177855, hereinafter Faidella). 
Regarding claim 20, combination of Truu and Davis teaches the system of claim 18.
Yet, the combination does not teach wherein the computer readable medium comprises predetermined logic for granting access to a resource based on the interaction data.
However, in the same field of endeavor, Faidella teaches wherein the computer readable medium comprises predetermined logic for granting access to a resource based on the interaction data (Faidella: Para. 0132: The determination may be made based on one or more factors, such as one or more of a predetermined arrangement between the restricted access system and the individual; Para. 0064: At step 504, the identity element repository 64 may be prepared. Preparing the identity element repository may include initialing a database to contain identity data. For example, in embodiments in which the identity element repository includes a distributed system, such as a distributed smart contract system, preparing the identity element repository may include publishing an identity services contract to a blockchain; Para. 0112: At step 1712, access to the restricted access system may be authorized or denied as a function of the results of the verification of the identity; Abstract: receiving identity data for an individual for which the identity provider has provided an identity; generating a transaction to store an identifier representing the identity data in a data structure on a blockchain of a distributed system; sending the transaction to at least one node of the distributed system; and generating an identity token incorporating the identifier representing the identity data. An embodiment of a method of verifying an identity includes: receiving data extracted from the identity token, wherein the extracted data includes an identifier representing the identity data; determining whether a data structure containing the extracted identifier representing the identity data is stored on a blockchain of a distributed system; and outputting an indication of a validity of an identity associated with the identity data based on the determination). 
 wherein the computer readable medium comprises predetermined logic for granting access to a resource based on the interaction data as disclosed by Faidella. One of ordinary skill in the art would have been motivated to make this modification in order to improve security using blockchain as suggested by Faidella (Faidella: Para. 0036-0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uhr et al. US20180294977: compare root hash to authenticate certificate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                                                                                                                                                                                                         /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438